DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 11-13, 15-20, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arenz (DE102005057385 hereinafter Arenz).

With regard to claim 1 
A counter balance system for an overhead door assembly, the counter balance system comprising: a gas spring (4) where a first end of the gas spring (4) is configured to be fixed (first end of 4 fixed to vehicle) to an overhead door assembly (5) and a second end is configured to move (second end of 4 moves along rod 7) relative to the overhead door assembly (5); at least a first sheave (18, containing multiple sheaves) secured to, or adjacent to, the first end of the gas spring (4) and at least a second sheave (18, containing multiple sheaves) is secured to the second end of the gas spring (4); and where a cable (10) is configured to be operably connected to an overhead door (2) of the overhead door assembly (5) and the gas spring (4) through a direct drive system (connection of 2 with 5 make up direct drive system).  

With regard to claim 2 
the direct drive system further comprises a cable arrangement (10 connected to 17) where the cable (10) is operably connected directly to a compound pulley system (17) and the first and second sheaves (18) of the gas spring (4) to provide a counter balance to the overhead door assembly (5). 
 
With regard to claim 4 
does not include a torsion spring. (Arenz does not incorporate a torsion spring within their invention) 

With regard to claim 5 
does not include a rotating shaft. (Arenz does not incorporate a rotating shaft within their invention)
 
With regard to claim 6 
does not include a drum system. (Arenz does not incorporate a drum system within their invention)

With regard to claim 7 
does not include a door drum.  (Arenz does not incorporate a door drum within their invention)

With regard to claim 8 
does not include a drive drum.  (Arenz does not incorporate a drive drum within their invention)

With regard to claim 11
the gas spring is dampened at an end of a stroke of the gas spring. (“When closing the roller shutter, the piston rod is moved into the gas spring, wherein the retraction movement of the piston rod is damped by the throttle effects of the gas in the gas spring”, page 3 paragraph 3)  

With regard to claim 12
the compression of a stroke of the gas spring is adjustable. (“the translation of the movement of the piston rod of the gas spring to the roller shutter can be targeted. The adjustment of the translation allows the adaptation to roller doors with different stroke”, page 3 paragraph 2)

With regard to 13 
the adjustment to the compression of the stroke of the gas spring (4) is a passive system (adjustment to the stroke relies on a linear system being the connection between the rod 7 with the spring 4 and door 2, specification [0065] says a passive system is a system that relies on a linear actuator).  

With regard to claim 15
a linear actuator (rod 7 and gas spring 4 on the right side of figure 6 make up a pneumatic linear actuator as stated within the abstract) as a lifting device configured to lift the overhead door (linear actuator as stated above actuates movement which is configured to lift and move door 2 by pulling cable 10).  



With regard to claim 16 


With regard to claim 17 
a linear actuator (rod 7 and gas spring 4 on the right side of figure 6 make up a pneumatic linear actuator as stated within the abstract) to adjust the stroke of the gas spring (“the translation of the movement of the piston rod of the gas spring to the roller shutter can be targeted. The adjustment of the translation allows the adaptation to roller doors with different stroke”, page 3 paragraph 2).  

With regard to claim 18 
a snubber assembly (rod 7 and gas spring 4 on the right side of figure 6 make up the snubber assembly) configured to dampen or stop the travel (“When closing the roller shutter, the piston rod is moved into the gas spring, wherein the retraction movement of the piston rod is damped by the throttle effects of the gas in the gas spring. This damping counteracts a too fast closing movement of the roller shutter”, page 3 para 1) of the overhead door (2) of the overhead door assembly (5).

With regard to claim 19 


With regard to claim 20 
the first gas spring (4 on the left side in figure 6) and the second gas spring (4 on the right side in figure 6) operate in series (“The use of small dimensioned gas springs is possible when using multiple gas springs of the drive, wherein the gas springs are connected in parallel or in series”, page 3 paragraph 6)  

With regard to claim 24 
A counter balance system for an overhead door assembly, the counter balance system comprising:


With regard to claim 25 
A segmented door for a box truck comprising: 
a counter balance system (5) comprising a gas spring (4) where a first end of the gas spring (4) is fixed (first end of 4 fixed to vehicle) to an overhead door assembly (5) and the second end moves (second end of 4 moves along rod 7) relative to the overhead door assembly (5); at least a first sheave (18) secured to, or adjacent to, the first end of the gas spring (4) and at least a second sheave (18) secured to the second end of the gas spring (4); and where a cable (10) is secured to an overhead door (2) through a cable arrangement where the cable is operably connected directly to a compound pulley system (17) and the first (18) and second sheaves (18) of the gas spring (4) to provide a counter balance to the overhead door assembly (5).  

With regard to claim 26 
the counter balance system further comprises: a second gas spring (4 on the right side in figure 6) where a first end of the second gas spring (4 on the right side in figure 6) is fixed to the overhead door assembly (5) and a second end of the second gas spring (4 on the right side in figure 6) moves relative to the overhead door assembly (5); at least a first sheave (18) is secured to, or adjacent to, the first end of the second gas spring (4 on the right side in figure 6) and at least a second sheave (18) is secured to the second end of the second gas spring (4 on the right side in figure 6); and where the cable (10) additionally advances about the first (18) and second sheaves (18) of the second gas spring (4 on the right side in figure 6) and the second gas spring (4 on the right side in figure 6) additionally provides a counter balance to the overhead door assembly (5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Arenz in view of Altimore (US7537042 hereinafter Altimore).

With regard to claim 3, Arenz teaches 
one or more sheaves (18) of it’s compound pulley system (17).

Arenz does not teach that a motor is used to actuate movement of the overhead door assembly.

However Altimore teaches an overhead counter balancing system (22) that opens a door (14) by a motor (40) that actuates movement of the overhead counter balancing system (22)

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Arenz, to have a motor because a motor would “initiate the opening and closing of the door, abstract” and reduce the required force to open the door by the user. 

Claims 9-10, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Arenz

With regard to claim 9, Arenz does not teach
 The counter balance system comprising a kinematic ratio of at least 1 to 1 and up to 6 to 1.  

Although Arenz does not disclose a specific kinematic ratio, it would have been obvious to one of ordinary skill in the art to arrange the counter balance to be useful- i.e. too small a kinematic ratio would not allow the door to fully open and too large a kinematic ratio would cause the counter balance system to overwork leading to faliure. It would have been obvious to one of ordinary skill to select or at least try the 1 to 1 and up to 6 to 1 kinematic ratio claimed as there are a finite number of kinematic ratios such a counter balance can usefully be made with and it has been held that when the general conditions of a claim are disclosed it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II.A).


With regard to claim 10, Arenz does not teach 
 That the gas spring (4) has a spring ratio of between 1.0 and 3.0. 



With regard to claim 21, 
Arenz does disclose gas springs in series as discussed above, however does not specifically disclose first, intermediate, and third stages occurring only at structured independent states that do not overlap. 

However having the first gas spring operate during the first and intermediate stage and the second gas spring operate during the intermediate and third stage has been held as an “obvious to try” arrangement.

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Arenz, to have the first gas spring operate during the first two stages and the second gas spring to operate during 

With regard to claim 27, Arenz teaches
Arenz does disclose gas springs in series as discussed above, however does not specifically disclose first, intermediate, and third stages occurring only at structured independent states that do not overlap. 

However having the first gas spring operate during the first and intermediate stage and the second gas spring operate during the intermediate and third stage has been held as an “obvious to try” arrangement.

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Arenz, to have the first gas spring operate during the first two stages and the second gas spring to operate during the latter two stages because devices that operate in series were known in the art to work one after the other and having the first spring operate during the first two stages and the second spring operate in the final two stages would have 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arenz in view of Lambright (US20100037528 hereinafter Lambright)

With regard to claim 14, 
Arenz does not teach that its cable (10) comprises a passive tensioning mechanism that has a compression spring
However Lambright teaches a cable (10) that comprises a passive tensioning mechanism (5) that has a compression spring (“a cable coupled between the door ramp and spring assembly whereby when the door ramp is pivoted into an open position the cable compresses the spring in the spring assembly”, paragraph [0012])
It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Arenz, to have a compression spring attached to the cable because “kinetic energy stored in the compressed spring assists in closing the door”, paragraph [0012]. 


Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arenz in view of Meichtry (US20090044917 hereinafter Meichtry).

With regard to claim 22, Arenz teaches 
the first gas spring (4 on the left side of figure 6) and the second gas spring (4 on the right side of figure 6) are secured to an overhead door assembly (5) in the middle of a roof area (3)
	Arenz is silent to the gas springs (4 on each side of figure 6) that make up the door assembly (5) are between opposing door rails of the door (2). 

However Meichtry teaches a counterbalance system (130) secured to (130 secured to rails 112a, 112b by supports 134a and 134b) and between (see figure 1) opposing overhead door rails (112a, 122b)

It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Arenz, to have the counterbalance system secured to and between a set of opposing guide rails of the overhead door because the rails would allow the door to move along a controlled guided path and would allow the counterbalance system to perform its action without interfering with the opening of the door.

With regard to claim 23, Arenz teaches



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637